Exhibit 99.2 Management’s Discussion and Analysis of Financial Position and Results of Operations The following Management’s Discussion and Analysis (“MD&A”) of IAMGOLD Corporation (“IAMGOLD” or “IMG” or the “Company”), dated August 7, 2008, should be read in conjunction with the MD&A for the year ended December 31, 2007, the Company’s annual audited consolidated financial statements and related notes thereto, the supplementary financial information included in the Company’s annual report, and the unaudited consolidated interim financial statements and notes contained in this report.The consolidated financial statements have been prepared in accordance with Canadian generally accepted accounting principles (“GAAP”).All figures in this MD&A are expressed in US dollars, unless stated otherwise.Additional information on IAMGOLD can be found at www.sedar.com, www.sec.gov/edgar.shtml, or www.iamgold.com.IAMGOLD’s securities trade on the Toronto, New York, and Botswana stock exchanges. IAMGOLD is an established gold mining and exploration company.IAMGOLD’s interests include eight operating gold mines, a niobium producer, a diamond royalty and exploration projects located throughout Africa and the Americas. Financial Highlights · Net earnings increased by $114.7million to $33.3million or $0.11 per share in the second quarter of 2008 compared to a net loss of $81.4million or $0.28 per share loss in the second quarter of 2007.On an adjusted basis, net earnings increased by 169% to $33.3million or $0.11 per share in the second quarter of 2008 compared to adjusted net earnings of $12.4million or $0.04 per share in the second quarter of 2007. (1) (2) · Significant increase of 219% in operating cash flow to $44.9 million in the second quarter of 2008 compared to $14.1 million in the second quarter of 2007. · Gold production in the second quarter of 2008 was 255,000 ounces at an average cash cost (2) of $472 per ounce compared to 251,000 ounces at an average cash cost of $413 per ounce in the second quarter of 2007.Increased royalty costs driven by higher gold prices, rising fuel prices and the impact of a weaker US dollar were partially mitigated by operating efficiencies. · Production outlook for 2008 increased to 950,000 ounces of gold at a revised cash cost of $485-$495 per ounce. · Exploration and development expenditures were $17.4 million during the second quarter of 2008.Near-mine exploration and development costs were $9.1million including activities on the Company’s Westwood project, greenfields exploration expenditures totaled $5.9million and other capitalized development expenditures totaled $2.4million. · Strong cash and gold bullion position of $295.7 million (valuing gold bullion at market) together with a $140.0million five-year revolving credit facility provide significant financial flexibility. · The operating margin per kilogram of niobium for the Niobec mine(2) continued to expand for the second quarter and first half of 2008 by 67% and 100% respectively, compared to the same periods in 2007. (1) Adjusted net earnings for the second quarter of 2007 exclude the $93.7million impairment charge related to the Mupane mine. (2) Adjusted net earnings, Cash cost, and Operating margin per kilogram of niobium for the Niobec mine are non-GAAP measures.Please refer to the Supplemental information attached to the MD&A for reconciliation to GAAP. Achievements · The Company continued to focus its efforts on significantly accelerating the Westwood Project. As a result, “Warrenmac”, a near surface zone within the Westwood resource, could be producing as early as the second half of 2010. In July 2008, the Company announced a 5% increase in contained gold ounces in the Westwood inferred resource.The revised inferred resources contain 3.5million ounces of gold within 14.2million tonnes of material at an average grade of 7.6 grams per tonne of gold using a cut-off grade of 3.0 grams per tonne. IAMGOLD CORPORATION - INTERIM REPORT - JUNE 30, 2008 (UNAUDITED) PAGE 1 · The Mupane gold mine transitioned to owner-mining in July 2008, which is expected to lower cash costs byat least $40 per ounce compared to the previous life-of-mine plan.During the quarter, a transfer of an existing mining fleet to Botswana was initiated which will allow the Mupane gold mine to begin owner-mining inthe third quarter of 2008.In July 2008, the Company announced that as a result of this initiative, the reserves at Mupane increased by 64,000 ounces and the life of the operation was extended by four to six months to mid 2012. · The Yatela mine engaged a new mining contractor to begin operations during the third quarter of 2008, which is expected to lower cash costs by approximately $40 per ounce compared to current operating costs. · The Company continues to increase the value of the Niobec mine (a non-gold asset), with the expected completion of an $8.0 million paste backfill plant by mid 2010. Thisproject could double existing reserves and reduce future development and operating costs.Theexpected rate of return on the paste backfill is in excess of 20% at long-term niobium prices. · In June 2008, atthe Rosebel gold mine, the Company successfully resolved the 21 hour work stoppage by proactively working with the workers’ union. · Despite the traditionally challenging rainy season,which generally lowers production, Rosebel produced more gold in the second quarter of 2008 compared to the first quarter of · The Company prepared and published its first Health, Safety & Sustainability Report which was guided by the Global Reporting Initiative (GRI).The report describes how IAMGOLD approaches sustainability reporting, as well as detailed information on the 2007 programs and performance in the areas of community relations, environment, health and safety, and employee well-being. · The Company took a significant step towards achieving its goal of becoming a global leader in sustainable development by launching itscomprehensive Zero Harm program to all employees. Zero Harm establishes IAMGOLD’s commitment to: 1.maintain the highest standards in human health, 2.have a positive impact on the environment, and 3.work in close co-operation with communities in which it operates. Zero Harm is defined as no fatalities, no lost time due to accidents, no significant social impact and no environmental impact.Further expected benefits include lower costs and increased productivity.The objective of programs such as Zero Harm is to promote IAMGOLD as a partner of choice for countries seeking to develop responsible mining. Recent events and initiatives · In July 2008, the Company acquired the participation royalty for the Doyon/Westwood property from Barrick Gold Corporation for cash consideration of $13.0million. The transaction eliminates the royalty obligation on the Doyon mine and any royalty costs on future production at Westwood.At current gold prices, this transaction is estimated to reduce cash costs at the Doyon division by approximately $80 per ounce and increase depreciation byapproximately $80 per ounce for the remainder of the year. · Following the French Government’s denial of the permit for the construction of Camp Caiman and the declaration of the need to review the existing mining code, the Company has filed the appropriate legal claims to protect its rights and interests.Despite the setback, the Company continues to work with the French mining and environmental administration to ensure that the new mining framework that is currently being developed provides a basis for the highest standards for responsible mining that is economically viable. · Results from the metallurgical heap leach test work on material from Buckreef and Busolwa-Buziba resources were received in June.These results are currently being incorporated into a scoping study.A revised resource and reserve was announced in July, which incorporated an inferred resource estimate for the previously unreported Bukoli-Minzwel trend. · In July 2008, the Company released its pre-feasibility study for the Quimsacocha project with encouraging results. The project is expected to produce an average of 202,000 ounces of gold per year at an average cash cost (before royalties and profit sharing) of $272 per ounce during its projected life of seven and half years with an estimated payback of 3 years.The Company will work to complete the feasibility study and both the environmental and social impact assessments.The Company looks forward to resuming exploration drilling on new targets within the concessions following approval of the new Mining Code.The Government of Ecuador continues to advance the process of revising the Mining Code.Construction is expected to commence in 2010 with commercial production in the second half of 2011 all of which will be dependent on the finalization of the mining code and receipt of permits. IAMGOLD CORPORATION - INTERIM REPORT - JUNE 30, 2008 (UNAUDITED) PAGE 2 · In July 2008, the Company announced the discovery of multiple zones of significant gold mineralization at its wholly-owned Boto property in Senegal, West Africa. · In May 2008, IAMGOLD announced that it has entered into an agreement with Rio Alto Mining Limited (“Rio Alto”) for the sale of its Peruvian development gold-copper La Arena project, for a consideration of $47.6million in cash and a 5.5% interest in Rio Alto.Rio Alto is required to obtain funding to complete the transaction.In light of information from Rio Alto’s financial advisors on raising funds for the transaction, IAMGOLD and Rio Alto are considering different financial structures to conclude the transaction for the same aggregate consideration. Operations The following table highlights IAMGOLD’s percentage share of producing mines as it relates to how the Company’s financial position and operating results are calculated for mining operating segments. Reporting Geographic IAMGOLD Share Mine Operator Segment Location 2008 2007 Rosebel IAMGOLD Gold Suriname 95% 95% Doyon Division IAMGOLD Gold Canada 100% 100% Sleeping Giant IAMGOLD Gold Canada 100% 100% Mupane IAMGOLD Gold Botswana 100% 100% Niobec IAMGOLD Non-gold Canada 100% 100% Joint Ventures: Sadiola AngloGold Ashanti Gold Mali 38% 38% Yatela AngloGold Ashanti Gold Mali 40% 40% Working Interests: Tarkwa Gold Fields limited Gold Ghana 18.9% 18.9% Damang Gold Fields Limited Gold Ghana 18.9% 18.9% IAMGOLD CORPORATION - INTERIM REPORT - JUNE 30, 2008 (UNAUDITED) PAGE 3 Summarized Financial Results (in $000’s) (unaudited) As at June30, 2008 As at December 31, 2007 % Change Financial Position $ $ Cash and cash equivalents and gold bullion · at fair value 295,743 242,458 22 % · at cost 205,289 167,247 23 % Total assets 2,247,579 2,195,612 2 % Long-term debt 6,130 10,229 (40 %) Shareholders’ equity 1,826,829 1,751,316 4 % (in $000’s, except where noted) Three months ended June 30, Six months ended June 30, (unaudited) 2008 2007 % Change 2008 2007 % Change Results of Operations $ Revenues 225,098 167,306 35 % 433,050 313,664 38 % Mining costs 120,199 110,908 8 % 228,283 206,482 11 % Depreciation, depletion and amortization 47,207 28,884 63 % 87,892 52,474 67 % Earnings from mining operations 57,692 27,514 110 % 116,875 54,708 114 % Earnings from working interests 9,188 6,313 46 % 20,081 12,597 59 % Total earnings from operations and working interests(1) 66,880 33,827 98 % 136,956 67,305 103 % Net earnings (loss) 33,271 (81,370 ) n/a 67,644 (70,085 ) n/a Impairment charges - 93,725 - 93,725 Adjusted net earnings(2) 33,271 12,355 169 % 67,644 23,640 186 % Basic and diluted net earnings (loss) per share 0.11 (0.28 ) n/a 0.23 (0.24 ) n/a Adjusted basic and diluted net earnings per share(2) 0.11 0.04 175 % 0.23 0.08 188 % Cash Flows Operating cash flow 44,861 14,063 219 % 117,602 30,714 283 % Key Operating Statistics Average realized gold price ($/oz) 878 660 33 % 888 654 36 % Gold produced (000ozs – IMG share) 255 251 2 % 489 470 4 % Cash cost ($/oz)(3) 472 413 14 % 474 414 14 % (1) Total earnings from operations and working interests is a non-GAAP measure. Please refer to consolidated statements of earnings for reconciliation to GAAP. (2) Adjusted net earnings and adjusted net earnings per share are non-GAAP measures and represent net earnings (loss) before impairment charges.Please refer to the Supplemental Information attached to the MD&A for reconciliation to GAAP. (3) Cash cost is a non-GAAP measure. Please refer to the Supplemental Information attached to the MD&A for reconciliation to GAAP. IAMGOLD CORPORATION - INTERIM REPORT - JUNE 30, 2008 (UNAUDITED) PAGE 4 Quarterly Financial Review (in $000’s, except where noted) (Unaudited) Q2 2008 Q1 2008 Q4 2007 Q3 2007 Q2 2007 Q1 2007 Q4 2006 Q3 2006 $ Revenues 225,098 207,952 194,246 170,221 167,306 146,358 121,250 65,659 Net earnings (loss) 33,271 34,373 8,498 19,527 (81,370 ) 11,285 9,367 13,425 Add back: Impairment charges - - 5,903 - 93,725 - 1,382 200 Adjusted net earnings(1) 33,271 34,373 14,401 19,527 12,355 11,285 10,749 13,625 Basic and diluted net earnings (loss) per share 0.11 0.12 0.03 0.07 (0.28 ) 0.04 0.04 0.08 Adjusted basic and diluted net earnings per share (1) 0.11 0.12 0.05 0.07 0.04 0.04 0.04 0.08 (1) Adjusted net earnings and adjusted net earnings per share are non-GAAP measures.Please refer to the Supplemental Information attached to the MD&A for reconciliation to GAAP. IAMGOLD Attributable Gold Production and Costs The table below presents the production attributable to the Company’s ownership in operating gold mines along with the weighted average cash cost per ounce of production. Gold Production Total Cash Cost(1) Gold Production Total Cash Cost(1) (Unaudited) (thousands of ounces) ($/oz) (thousands of ounces) ($/oz) Three months ended Three months ended Six months ended Six months ended June 30, June 30, June 30, June 30, 2008 2007 2008 2007 2008 2007 2008 2007 IMG Operator Rosebel (95%) 75 69 $ 485 $ 466 147 115 $ 486 $ 482 Doyon Division (100%) 29 34 631 533 58 65 633 522 Sleeping Giant (100%) 24 18 311 298 42 35 354 314 Mupane (100%) 25 24 378 499 45 41 398 561 Joint Venture Sadiola (38%) 45 34 414 406 82 65 408 407 Yatela (40%) 15 33 583 227 32 68 487 203 213 212 $ 464 $ 419 406 389 $ 468 $ 421 Working interests Tarkwa (18.9%) 32 32 $ 478 $ 329 63 65 $ 470 $ 352 Damang (18.9%) 10 7 625 584 20 16 604 519 42 39 $ 513 $ 375 83 81 $ 502 $ 385 Total 255 251 $ 472 $ 413 489 470 $ 474 $ 414 (1) Cash cost is a non-GAAP measure.Please refer to the Supplemental Information attached to the MD&A for reconciliation to GAAP. Total attributable production reached 255,000 ounces in the second quarter of 2008, representing a 2% increase from the second quarter of 2007.The increase is mainly a result of additional production at Sadiola, Rosebel, and Sleeping Giant, partially offset by a decrease in production at Yatela and the Doyon division. IAMGOLD CORPORATION - INTERIM REPORT - JUNE 30, 2008 (UNAUDITED) PAGE 5 The following table details the royalty expense included in cash costs. Three months ended June 30, Six months ended June 30, Cash cost per ounce of gold ($/oz)(1) (Unaudited) 2008 2007 % Change 2008 2007 % Change Cash cost excluding royalties $ 410 $ 372 10 % $ 411 $ 374 10 % Royalties 62 41 51 % 63 40 58 % Cash cost $ 472 $ 413 14 % $ 474 $ 414 14 % (1) Cash cost is a non-GAAP measure.Please refer to the Supplemental Information attached to the MD&A for reconciliation to GAAP. Consolidated cash costs increased by 14% or $59 per ounce in the second quarter of 2008 to $472 per ounce compared to $413 per ounce in the second quarter of 2007.Consolidated cash costs were $474 per ounce in the first half of 2008, compared to $414 per ounce in the first half of 2007.The increase in the consolidated cash cost per ounce of gold in 2008 compared to 2007 is attributable to higher: ($/oz) Three months ended June 30, Six months ended June 30, Gold production $ (6 ) $ (14 ) Royalty expense 21 23 Cost of labor, consumables and energy 44 51 Increase in consolidated cash costs in 2008 compared to 2007 $ 59 $ 60 Financial Results Net earnings increased by $114.7million to $33.3million or $0.11 per share in the second quarter of 2008 compared to net loss of $81.4million or $0.28 per share loss in the second quarter of 2007.Net earnings were $67.6million or $0.23 per share in the first half of 2008, compared to net loss of $70.1million or $0.24 per share loss in the first half of 2007.Net loss for the second quarter of 2007 and first half of 2007 includes the impairment charge of $93.7 million related to the Mupane mine. The increase in net earnings in 2008 compared to 2007 is attributable to the following: ($ millions) Three months ended June 30, Six months ended June 30, Revenues are higher due to: Metal prices $ 55.7 $ 114.3 Sales volumes 1.8 4.2 By-products credits and royalty income 0.3 0.9 Mining costs are higher due to: Royalty expenses (5.1 ) (11.3 ) Operating costs (5.1 ) (15.7 ) Volume of inputs (0.6 ) (5.1 ) Inventory movement 1.5 10.3 Higher depreciation, depletion and amortization (18.3 ) (35.4 ) Higher earnings from working interests 2.9 7.5 Higher income and mining taxes (16.3 ) (27.1 ) Higher other income and other expenses 4.2 1.4 Increase in adjusted net earnings compared to 2007 $ 21.0 $ 44.0 Impairment charge of Mupane in 2007 93.7 93.7 Increase in net earnings in 2008 compared to 2007 $ 114.7 $ 137.7 IAMGOLD CORPORATION - INTERIM REPORT - JUNE 30, 2008 (UNAUDITED) PAGE 6 Operating cash flow for the second quarter of 2008 was $44.9million compared to $14.1 million in the second quarter of 2007. The significant increase in operating cash flow was mainly driven by higher gold and niobium prices, higher volume of gold ounces sold, partially offset by higher mining costs due to increased royalties, labor, consumables and energy costs.Cost increases during the quarter were partially mitigated by cost improvement initiatives such as lowering contract mining costs, increasing mill recoveries, and reducing maintenance costs and fuel consumption, all of which contributed to increased cash flow during the quarter.Operating cash flow for the first half of 2008 was $117.6million compared to $30.7million during the first half of 2007. One of IAMGOLD’s policies is to invest in gold bullion to increase shareholder value through the appreciation of gold.The Company continues to maintain a strong balance sheet,with cash and cash equivalents, and a gold bullion position totaling $295.7million as at June 30, 2008 compared to $242.5million at the end of 2007 with gold bullion valued at market. Revenues The following table presents the total ounces of gold sold and the realized gold price per ounce. Gold Sales (thousands of Realized Gold Price Gold Sales (thousands of Realized Gold Price (Unaudited) ounces) ($/oz) ounces) ($/oz) Three months ended Three months ended Six months ended Six months ended June 30, June 30, June 30, June 30, 2008 2007 2008 2007 2008 2007 2008 2007 IMG Operator and Joint Venture 210 205 $ 874 $ 658 401 392 $ 884 $ 653 Working interests 42 39 896 669 83 81 906 659 Total (1) 252 244 $ 878 $ 660 484 473 $ 888 $ 654 (1) Attributable sales volume for the second quarter of 2008 and 2007 were 248,000 ounces and 241,000 ounces, respectively, after taking into account 95% of sales of Rosebel.Attributable sales volume for the first half of 2008 and 2007 were 477,000 ounces and 468,000 ounces, respectively, after taking into account 95% of sales of Rosebel. IAMGOLD’s consolidated revenues in the second quarter of 2008 were $225.1million, 35% higher than the $167.3million in the second quarter of 2007, and consolidated revenues in the first half of 2008 were $433.1million, 38% higher than the $313.7million in the first half of 2007. The increase in revenues in 2008 compared to 2007 is attributable to the following: ($ millions) Three months ended June 30, Six months ended June 30, Metal prices: Higher gold prices $ 45.3 $ 92.8 Higher niobium prices 10.4 21.5 Sales volume: Higher gold sales volume 2.8 5.7 Lower niobium sales volume (1.0 ) (1.5 ) Higher by-product credits and royalty income 0.3 0.9 Increase in revenues in 2008 compared to 2007 $ 57.8 $ 119.4 Revenue from gold increased as the realized gold price (excluding working interests) increased in the second quarter of 2008 and the first half of 2008 by 33% and 35%, respectively, compared to the same period in 2007.In addition, a 2% increase in gold sales volume (excluding working interests) for the current quarter and the first half of 2008 compared to 2007 had a positive impact on revenue.Revenue from niobium increased as niobium prices for the second quarter of 2008 and the first half of 2008 strengthened by 37% and 43%, respectively, compared to the same period in 2007.This was partially IAMGOLD CORPORATION - INTERIM REPORT - JUNE 30, 2008 (UNAUDITED) PAGE 7 offset by a 3% decrease in sales volume of niobium due to lower grades mined during the current quarter and the first half of the year, compared to the same period in Royalty Interests Revenues from royalty interests were $1.9million during the second quarter of 2008 compared to $2.0million during the second quarter of 2007.Royalty revenues are derived from the Diavik royalty interest, a property based in Yellowknife, Northwest Territories with an expected mine life in excess of 15 years. Mining Costs Mining costs were $120.2million for the second quarter of 2008, an increase of $9.3 million or 8% compared to $110.9million in the second quarter of 2007, and during the first half of 2008, mining costs were $228.3million, an increase of $21.8million or 11% compared to $206.5million during the first half of 2007. The increase in mining costs in 2008 compared to 2007 is attributable to higher: ($ millions) Three months ended June 30, Six months ended June 30, Royalty expenses $ 5.1 $ 11.3 Operating costs 5.1 15.7 Volume of inputs 0.6 5.1 Inventory movement (1.5 ) (10.3 ) Increase in mining costs in 2008 compared to 2007 $ 9.3 $ 21.8 The increase in royalty expenses is driven by an increase in the gold price compared to 2007.Operating costs increased as a result of higher costs of inputs such as labor, energy and consumables.In addition, operating costs were negatively impacted by the weakening of the US dollar at the Canadian operations. The increase in operating costs resulting from the weakening US dollar during the second quarter of 2008 and the first half of 2008 was $3.0million and $8.3million, respectively, compared to the same periods in 2007.The inventory movement represents the impact of carrying higher production in closing inventory at the end of June 2008 compared to the end of June 2007, due to timing of shipments. Depreciation, Depletion and Amortization In the second quarter of 2008, depreciation, depletion and amortization of $47.2million was 63% higher than the $28.9million in the second quarter of 2007, as a result of higher production and the effect of the prospective application of the final purchase price equation of the Cambior acquisition at the end of 2007. Depreciation, depletion and amortization for the first half of 2008 was $87.9million compared to $52.5million during the first half of 2007.Depreciation for the second quarter of 2008 was $6.5million higher compared to the first quarter of 2008 mainly due to higher production. Corporate Administration Corporate administration expenses in the second quarter of 2008 increased by $1.2million to $10.0million compared to $8.8million during the second quarter of 2007, primarily related to $0.7million due to the weakening of the US dollar relative to the Canadian dollar, and $0.5million due to additional corporate initiatives compared to the second quarter of 2007.Corporate administration expenses in the first half of 2008 were $18.6million compared to $15.2million during the first half of 2007. Other Income Other income in the second quarter of 2008 was $8.4million compared to $0.6million during the second quarter of 2007, and $8.3million during the first half of 2008 compared to $1.5million during the first half of 2007.The increase in 2008 is mainly due to a reversal of a provision of $4.4million for interest on a tax assessment that was previously recorded, a gain on disposal of an exploration property for $1.8million, the reversal of an accrued liability of $1.2million related to a prior acquisition, and interest income of $0.6million. IAMGOLD CORPORATION - INTERIM REPORT - JUNE 30, 2008 (UNAUDITED) PAGE 8 Income and Mining Taxes The Company is subject to income and mining taxes in the jurisdictions in which it operates. The calculation of these taxes is based on profitability and may, in some cases, include minimum taxes. It should be noted that taxes are calculated at the entity level and aggregated for consolidated financial reporting purposes. During the second quarter of 2008, income and mining taxes totaled $21.1million compared to $4.9million in the second quarter of 2007.During the first half of 2008, income and mining taxes were $40.5million during the first half of 2008 compared to $13.4million during the first half of 2007.The increases relating to both the second quarter and first half are mainly due to the higher taxable income realized by the Rosebel mine, and to the non-cash future tax expense relating to the Canadian mining operations. The actual effective tax rates for the second quarter and the first half of 2008 were 39% and 37%, respectively, due to the impact of permanent items not deductible for tax purposes, provincial mining taxes, future Canadian tax rate changes and exploration losses not tax benefited. Outlook Revised outlook Original outlook 2008 (issued in August 2008) 2008 (issued January 2008) Attributable share of gold production (000 oz) 950 920 Cash cost ($/oz) $ 485-$495 $ 455-$470 Projected gold price ($/oz) $ 900 $ 700 Projected oil price ($/barrel) $ 120 $ 90 Projected foreign exchange rate (C$/US$) 1.01 1.05 The Company has increased its original production outlook by 30,000 ounces and is expected to produce 950,000 attributable ounces in 2008, representing an increase of 3% compared to the original guidance.The increase is mainly due to production gains at the mines which the Company operates. Cash costs for the 2008 fiscal year have been revised to $485-$495 per ounce, an increase of 5%-7% or $25-$30 per ounce compared to the original guidance. The original outlook for cash costs, using revised prices for gold and oil, and revised exchange rate assumptions would have been $500-$515 per ounce based on the sensitivities provided with the original guidance.The increase in cash costs is a result of higher: · royalty expenses driven by an increase in the gold price assumption, · energy costs inputs due to the increase in global oil prices, and · mining costs at the Company’s Canadian operations as a result of the weakening of the US dollar, · partially offset by higher gold production, which resulted in lowering cash costs, and cost reduction initiatives at the various sites. The revised cash cost guidance, therefore, is approximately $15-$20 per ounce lower than would have been expected based on the original guidance.This has been achieved through continued focus on cost reduction. IAMGOLD CORPORATION - INTERIM REPORT - JUNE 30, 2008 (UNAUDITED) PAGE 9 The following table provides estimated sensitivities around certain inputs that can affect the Company’s operating results, based on the Company’s revised guidance for 2008. Change of Impact on the 2008 cash costs by $/oz Gold price $50/oz $ 5 Oil price $10/barrel $ 6 Canadian dollar per US dollar 10 % $ 8 Cash cost estimates are based on the assumptions including, but not limited to, those noted above. Changes in these assumptions may have a material impact on cash costs, results of operations, and overall financial position of the Company.Actual results may vary significantly from guidance. Niobium production in 2008 is expected to be similar to production in 2007 and operating margins are expected to rise for the remainder of 2008.Production costs can be affected by changes in the foreign exchange rate. The Company will continue to focus on increasing reserves and production at its existing operations and through acquisitions, as well as focus on containing and reducing cash costs.Acquisition opportunities will focus on economic return, including the ability to decrease the Company’s long-term cost structure.The Company’s strategy includes acquisitions that will increase production by at least 100,000 ounces per year, have a demonstrated exploration upside, create a geographic fit with the Company’s existing profile, and reduce the Company’s political risk profile. The Company is committed to the completion of all capital projects on budget. Market Trends Gold Market During the second quarter of 2008, the gold market price continued to display considerable volatility averaging $896 per ounce with daily closings between $853 and $946 per ounce throughout the second quarter of 2008, compared to an average price of $667 per ounce in the second quarter of 2007 and $925 per ounce in the first quarter of 2008. The closing price at June 30, 2008 was $930 per ounce. Niobium
